COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NOS. 2-10-089-CR
                                       2-10-090-CR
                                       2-10-091-CR
                                       2-10-092-CR

MICHELLE LEHMAN                                                         APPELLANT

                                            V.

THE STATE OF TEXAS                                                            STATE

                                        ------------

      FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

      On February 17, 2010,2 appellant Michelle Lehman filed a notice of appeal in

four trial court cause numbers, attempting to appeal a judgment rendered on

November 3, 2009. 3 Because appellant had timely filed a motion for new trial, the

notice of appeal was due to be filed in the trial court on or before February 1, 2010.


      1
           See Tex. R. App. P. 47.4.
      2
           The notice of appeal is dated 2-17-10 at the top of the page.
      3
      The judgment and notice of appeal apply to all four trial court cause
numbers.
See Tex. R. App. P. 26.2(a)(2). Appellant did not timely file a motion to extend time

to file the notice of appeal, nor did she file her notice of appeal within the permissible

extension period. See Tex. R. App. P. 26.3. Appellant responded to this court’s

inquiry into its jurisdiction, but that response does not show grounds for continuing

the appeals. See Tex. R. App. P. 44.3. Accordingly, we must dismiss these appeals

for want of jurisdiction. See Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W .2d 519,

522–23 (Tex. Crim. App. 1996).



                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 22, 2010




                                            2